MEMORANDUM OPINION
                                          No. 04-12-00337-CR
                                          No. 04-12-00338-CR

                                           Warner VAUGHT,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2011-CR-2213, 2011-CR-2214
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 1, 2012

DISMISSED

           The trial court signed certifications of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on June 15, 2012,

this court issued an order stating these appeals would be dismissed pursuant to Rule 25.2(d)
                                                                    04-12-00337-CR; 04-12-00338-CR


unless amended trial court certifications that show defendant has the right of appeal were made

part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio

2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended trial court certifications have been

filed; therefore, these appeals are dismissed.


                                                       PER CURIAM


Do not publish




                                                 -2-